Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 1 of 49 PageID #: 2166




                            Exhibit E
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 2 of 49 PageID #: 2167




  EXPERT REPORT OF DAVID FRANKLYN REGARDING LEVEL OF EMERSON
 QUIET KOOL AWARENESS AND CONFUSION BETWEEN EMERSON RADIO AND
                      EMERSON QUIET KOOL




                                                                 PREPARED BY:
                                                                  David Franklyn
                                                             328 Midvale Avenue
                                                            San Mateo, CA, 94403


                                                                       July 2020




 Confidential
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 3 of 49 PageID #: 2168




    TABLE OF CONTENTS



                                                                                          Page #


    BACKGROUND AND PURPOSE --------------------------------------------------                2
    STUDY AUTHORSHIP & QUALIFICATIONS ----------------------------------                     3
    STUDY OVERVIEW -----------------------------------------------------------------         6
    SUMMARY OF KEY FINDINGS---------------------------------------------------               8
    SURVEY 1 METHODOLOGY ------------------------------------------------------              9
         EXPERIMENTAL DESIGN-------------------------------------------------                9
         THE RELEVANT UNIVERSE OF INTEREST --------------------------                       12
         SAMPLING PLAN -----------------------------------------------------------          16
         DOUBLE-BLIND INTERVIEWING --------------------------------------                   17
         INTERVIEWING PROCEDURES -----------------------------------------                  17
         INTERVIEWING PERIOD --------------------------------------------------             17
         QUALITY CONTROL -------------------------------------------------------            18
    SURVEY 2 METHODOLOGY ------------------------------------------------------             20
         EXPERIMENTAL DESIGN-------------------------------------------------               20
         THE RELEVANT UNIVERSE OF INTEREST --------------------------                       28
         SAMPLING PLAN -----------------------------------------------------------          31
         DOUBLE-BLIND INTERVIEWING --------------------------------------                   31
         INTERVIEWING PROCEDURES -----------------------------------------                  31
         INTERVIEWING PERIOD --------------------------------------------------             31
         QUALITY CONTROL -------------------------------------------------------            31
    SURVEY 1 REPORT & DISCUSSION --------------------------------------------               34
    SURVEY 2 REPORT & DISCUSSION --------------------------------------------               42
    CONCLUSION-------------------------------------------------------------------------     46

    APPENDIX A:        CURRICULUM VITAE OF STUDY’S AUTHOR
    APPENDIX B:        QUESTIONNAIRES//IMAGES
    APPENDIX C:        SCREENSHOTS OF SURVEYS
    APPENDIX D:        SURVEY DATA
    APPENDIX E:        MATERIALS REVIEWED




                                                                                                 1
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 4 of 49 PageID #: 2169




    BACKGROUND AND PURPOSE



    Founded in 1912, Emerson Radio has a long history of providing consumer electronics

    and home appliances under the mark EMERSON:




    In May 2017, Emerson Radio became aware of a new line of air conditioners and

    dehumidifiers selling under the EMERSON QUIET KOOL brand.




                                                                                          2
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 5 of 49 PageID #: 2170




    I have been retained by Emerson Radio to assess the level of awareness that the

    EMERSON QUIET KOOL brand has within an interested universe of consumers.



    I have also been retained by Emerson Radio to assess the level of confusion that exists

    between Emerson Radio’s EMERSON mark and the EMERSON QUIET KOOL mark

    among an interested universe of consumers.



    Based on the consumer research outlined within this report, I find that:

        1. There is little to no consumers awareness of EMERSON QUIET KOOL as a

            standalone brand of air conditioners or dehumidifiers;

        2. Of those consumers who have heard of EMERSON QUIET KOOL brand

            products, the overwhelming majority believe they come from the same source as

            Emerson Radio’s products; and

        3. A significant portion of the interested universe who encounters these brands

            confuses the relationship between EMERSON and EMERSON QUIET KOOL.


                                                                                              3
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 6 of 49 PageID #: 2171




            This finding is also supported by substantial evidence of actual confusion across

            numerous individuals and entities between Emerson Radio’s EMERSON brand

            and EMERSON QUIET KOOL.



    STUDY AUTHORSHIP AND QUALIFICATIONS

    These studies were designed, supervised, and implemented under my supervision.



    I am currently a professor of Law and Business at Golden Gate University. I hold a dual

    appointment between the GGU School of Law and Ageno School of Business. Within

    the GGU School of Law, I teach Intellectual Property Law. Within the Ageno School of

    Business, I teach a variety of marketing and survey design classes. I am also the Director

    of the McCarthy Institute, and editor-in-chief and coauthor of McCarthy’s Desk

    Encyclopedia of Intellectual Property Law.



    Formerly, between 2000 and 2018, I was a professor of Law and Executive Director of

    the McCarthy Institute for Intellectual Property and Technology Law at USF and Director

    of the Center for the Empirical Study of Trademark Law (CEST).



    I have consulted and/or qualified as an expert witness on behalf of clients in numerous

    cases involving consumer perception and behavior issues and related damages issues,

    including in matters in the United States (federal and various state courts), Asia, the

    European Union, the Middle East and South America.




                                                                                                4
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 7 of 49 PageID #: 2172




    I have personally designed and analyzed over 50 studies relating to trademark litigation

    for federal and district courts, the USPTO, and domestic and international arbitration

    hearings. Additionally, I have designed and analyzed over 30 academic surveys related

    to consumer perceptions in support of numerous articles and speaking engagements,

    including giving seminars on empirical survey design for trademark judges in the

    European Union Intellectual Property Office. At the Ageno School of Business, I teach a

    course in Consumer Behavior and Brand Tracking.



    In addition to my survey research experience, I hold a J.D. from University of Michigan

    Law School. Additional biographical material, including lists of testimony and

    publications, is provided in Appendix A.



    I am being compensated in connection with my engagement at my standard rate of $675

    per hour, plus reimbursement of travel expenses. My compensation is not dependent upon

    the outcome of this proceeding.



           Signed and sworn this 29th day of July, 2020 under penalty of perjury.




                                                                David J. Franklyn, July 2020




                                                                                               5
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 8 of 49 PageID #: 2173




    STUDY OVERVIEW


    To assess the objectives as outlined above, I conducted two discrete surveys.


    a. SURVEY 1


    In order to evaluate the awareness levels of the EMERSON QUIET KOOL brand, a
    survey was conducted among an interested universe of n=650 existing or prospective
    consumers of air conditioners and/or dehumidifiers.


    After successfully completing the screening portion of the survey, consumer respondents
    were asked to name all brands of air conditioners and/or dehumidifiers they could think
    of. This established a baseline level of unaided awareness for the Emerson Quiet Kool
    brand.


    Respondents were then shown a list of several brands (in revolving order) that offer air
    conditioners / dehumidifiers. Within this list, the respondents were shown one of the
    three brands of interest listed below:


            Cell A – Respondents were shown Emerson Quiet Kool among the listed brands
            Cell B – Respondents were shown Emerson among the listed brands
            Cell C – Respondents were shown Quiet Kool among the listed brands


    To control for spurious responses, two ―dummy‖ brands also were included: ―Aeroneer‖
    and ―Cool Dynamic.‖ Any respondents selecting that they were aware of either of these
    ―dummy‖ brands were terminated, and their responses were not analyzed.


    Respondents who indicated that they were familiar with the target brand in each cell (e.g.
    Emerson Quiet Kool in Cell A) were then asked to indicate whether the brand offered
    products other than air conditioners or dehumidifiers.



                                                                                               6
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 9 of 49 PageID #: 2174




    Then, respondents who indicated that they believed that the brand made products other
    than air conditioners or dehumidifiers were asked two follow up questions. First, those
    respondents were asked, unaided, to list what, if any, other products besides air
    conditioners or dehumidifiers they believed that brand made. Second, they were asked to
    pick from a list of other products typically offered from consumer electronics and home
    appliances makers which, if any, they believed the air conditioner or dehumidifier brand
    also made.


    b. SURVEY 2


    In Survey 2, I used a modified lineup survey methodology to assess the level of confusion
    that exists between EMERSON and EMERSON QUIET KOOL products among an
    interested universe of n=1,200 existing or prospective purchasers of consumer electronics
    and home appliances. 1


    After completing the screening portion of the survey, consumer respondents were shown
    screenshots of six products, taken from leading retailer websites where one or more of the
    parties’ products are sold. Within test cells, among these products were an EMERSON
    microwave and an EMERSON QUIET KOOL air conditioner. In control cells,
    respondents saw a microwave from an alternative brand to establish baseline levels of
    confusion.


    After reviewing all products, respondents were asked to indicate if the products were all
    from separate companies, or if two or more products were from the same company or
    companies that were affiliated or connected in any way. Those indicating any products
    had a relationship were then asked to identify which products and provide a rationale for
    their decision.


    1
     See § 32:177. Survey Formats—Product ―line-up‖ survey methods, 6 McCarthy on Trademarks and
    Unfair Competition §§ 174.50; 177‖ (5th ed.). See also AHP Subsidiary Holding Co. v. Stuart Hale Co., 1
    F.3d 611, 618 (7th Cir. 1993); Gross v. Bare Escentuals Beauty, Inc., 641 F. Supp. 2d 175, 190–91
    (S.D.N.Y. 2008); Rex Real Estate I, L.P. v. Rex Real Estate Exch., Inc., No. A-19-CV-696-RP, 2020 WL
    710198, at *3 (W.D. Tex. Feb. 12, 2020).

                                                                                                              7
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 10 of 49 PageID #: 2175




    Respondents were then further asked if any additional products besides those already
    identified were from the same company or companies that were affiliated or connected in
    any way until respondents indicated that the remaining products had no relationship.


    SUMMARY OF KEY FINDINGS


    Within Survey 1, which was conducted to assess the level of consumer awareness of the
    EMERSON QUIET KOOL brand, I found the following.


       I. As a brand of air conditioners or dehumidifiers, EMERSON QUIET KOOL has
           no unaided brand recognition among an interested universe of consumers.


       II. EMERSON is the dominant portion of the EMERSON QUIET KOOL brand.

       III. There is no consumer awareness of EMERSON QUIET KOOL as a standalone
           brand apart from its mistaken affiliation with Emerson Radio’s brand.


    Within Survey 2, which was conducted to assess levels of confusion between the
    EMERSON and EMERSON QUIET KOOL brands, I found the following.


       IV. A statistically significant portion of consumers (i.e. 20%) exposed to both
           EMERSON QUIET KOOL and EMERSON products indicate confusion as to
           source, sponsorship, or affiliation between the brands.


       V. My survey findings are supported by documented actual confusion.




                                                                                            8
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 11 of 49 PageID #: 2176




    SURVEY 1 METHODOLOGY


                                      Experimental Design


    After passing screening criteria and qualifying into the survey, respondents were asked to
    indicate brands of air conditioners and/or dehumidifiers that come to mind.




    Consumers were provided with 10 open ended text boxes, and were required to name at
    least one brand.


    Next, consumers were shown a list of air conditioner and dehumidifier brands currently
    on the market and were asked which brands they had heard of. Response options were
    randomized.




                                                                                             9
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 12 of 49 PageID #: 2177




    In Cell A, consumers were shown Emerson Quiet Kool, as shown in the question above.
    In Cell B, consumers were shown Emerson instead of Emerson Quiet Kool.
    In Cell C, consumers were shown Quiet Kool instead of Emerson Quiet Kool.


    All other brands were identical across all cells. To control for false association, two
    fictitious brands were included in this list (―Aeroneer‖ and ―Cool Dynamic‖).
    Respondents who selected either of these brands were terminated and their responses
    were not analyzed.


    Next, consumers who indicated that they had previously heard of the brands of interest
    (Emerson Quiet Kool in Cell A, Emerson in Cell B, or Quiet Kool in Cell C) were asked
    whether or not they believed that company also made other products in addition to air
    conditioners and dehumidifiers. Response options 1 (―Yes‖) and 2 (―No‖) were
    randomized. Response option 3 (―I don’t know‖) was always anchored at the bottom of
    the list.




                                                                                              10
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 13 of 49 PageID #: 2178




    Consumers who indicated that they think that the brand also makes other products in
    addition to air conditioners or dehumidifiers were then asked what other products the
    brand made.




                                                                                            11
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 14 of 49 PageID #: 2179




    Respondents were given twelve text boxes to enter a variety of products and were
    required to input at least one product.


    Finally, respondents were shown a list of products and asked which other products, if
    any, they believe the brand made.




    Response options were randomized, with the exception of ―Other‖ and ―None of the
    Above‖, which remained anchored at the bottom. ―None of the above‖ was exclusive,
    meaning that respondents could not select that option if they selected any of the products
    earlier in the list.


                                The Relevant Universe of Interest


    The interested universe of this study was consumers who had purchased an air
    conditioner or dehumidifier within the past 24 months and/or intended to purchase an air
    conditioner or dehumidifier in the next 12 months.



                                                                                            12
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 15 of 49 PageID #: 2180




    Respondents first provided their age.




    Respondents who selected ―Under 18‖ or ―Prefer not to answer‖ were terminated from
    the survey.


    Next, they were asked to provide their gender. Options for ―Female‖ and ―Male‖ were
    randomized.




    Consumers were asked to provide the state where they live. Those selecting ―I do not
    live in the United States‖ were terminated.




                                                                                           13
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 16 of 49 PageID #: 2181




    Consumers were then asked a sensitive industry question.




    Consumers were terminated if they indicated an existing relationship with:


          Advertising
          Market research
          A company that makes, manufactures, or sells consumer electronics
          A company that makes, manufactures, or sells consumer appliances


    Consumers were then asked about their purchasing of a variety of electronics/appliances.




                                                                                          14
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 17 of 49 PageID #: 2182




    Next, respondents were asked if they intended to purchase these same products in the
    next 12 months.




                                                                                           15
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 18 of 49 PageID #: 2183




    Consumers who have not purchased an air conditioner or dehumidifier within the past 24
    months and did not intend to purchase an air conditioner or dehumidifier in the next 12
    months were terminated.


                                               Sampling Plan


    The sampling plan involved a random selection of consumers who are part of an online
    panel.


    Online surveys are well-accepted in the field of market research and are the most
    common method of getting insight from consumers. Numerous businesses and other
    organizations use online surveys to get quantitative feedback from consumers and online
    surveys have been accepted in evidence in numerous U.S. District Court cases.2


    The sample of panelists used in the survey was provided by Dynata, a leading supplier of
    online sample for surveys. Dynata has a large and diverse panel consisting of millions of
    Americans and is highly regarded as a reputable source of respondents for online surveys
    within the field of market research. 3 Dynata is also consistently recognized as one of the
    most innovative suppliers in market research. 4 Dynata utilizes appropriate industry
    procedures for ensuring the integrity and quality of its panels. Quality and authentication
    of their panelists are maintained on an ongoing basis through such procedures as digital
    fingerprinting and matching against third-party databases, among others.


    Dynata also ensures data integrity through their continued review of their panelists’
    behavior on their own and through the assistance of their clients, by employing the
    following tactics to flag panelists who compromise the quality of their panels:




    2
      Diamond, S. S., & Swann, J. B. (2012). Trademark and deceptive advertising surveys: Law, science, and
    design. Chicago: American Bar Association, Section of Intellectual Property Law, Chapter 1.
    3
      http://info.dynata.com/rs/105-ZDT-791/images/Dynata-Panel-Book-2020.pdf .
    4
      https://www.flipsnack.com/GRITarchive/2020-grit-business-innovation.html p.125.

                                                                                                         16
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 19 of 49 PageID #: 2184




     -   Timestamps to flag respondents who take surveys too quickly, indicating they are not
         paying sufficient attention
     -   Identifying those who consistently tick items straight down or across grid-format
         questions, indicating a respondent is clicking without considering each item
     -   Quality control questions to identify panelists’ inattention
     -   Real-time database analyses to stop fraudulent respondents


    Invitations were sent to panelists, and the purpose of the survey was withheld from
    respondents. Without knowing the purpose of the survey, respondents needed to meet the
    screening criteria to qualify for the survey. In doing so, they confirmed that they
    qualified to participate in the survey using the aforementioned screening criteria.


                                       Double-Blind Interviewing


    It is important to point out that the study was administered under ―double-blind‖
    conditions. Respondents were uninformed as to the purpose and sponsorship of the
    study. The survey is also, by definition, ―blind‖ in that there is no person administering
    the questions that could know the purpose or sponsorship of the survey and can do
    anything to influence the results.5


                                         Interviewing Procedures


    The online survey questionnaire was constructed, programmed, and hosted through
    FocusVision, a leading survey response collection platform. The FocusVision platform
    conducts over 30,000 studies annually. 6


                                           Interviewing Period


    Interviewing was conducted from May 15th through May 31st, 2020.

    5
      Diamond, S. S., & Swann, J. B. (2012). Trademark and deceptive advertising surveys: Law, science, and
    design. Chicago: American Bar Association, Section of Intellectual Property Law, p. 181.
    6
      https://www.focusvision.com/products/survey-decipher/ .

                                                                                                         17
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 20 of 49 PageID #: 2185




                                          Quality Control


    Several quality control metrics were employed to ensure the validity of consumer
    responses.


    First, respondents were first provided with a detailed list of instructions and were asked
    to agree to these instructions in order to participate in the survey.




    Respondents who indicated that they did not understand or agree to the instructions were
    terminated from the survey.




    Next, respondents were required to complete a CAPTCHA. CAPTCHA is widely used in
    online surveys within the world of market research, in order to eliminate computer
    programs from taking the survey.


                                                                                                 18
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 21 of 49 PageID #: 2186




    Third, respondents were required to complete a quality assurance question, and were
    required to enter ―west‖ in the box directly below the ―other‖ option. Respondents who
    clicked any of the first five options were immediately terminated.




    This ensures that respondents are actively paying attention to the survey questions.


    Finally, the survey was restricted from being taken on mobile phones or tablets to ensure
    clear viewing of the stimuli.




                                                                                           19
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 22 of 49 PageID #: 2187




    SURVEY 2 METHODOLOGY


                                      Experimental Design


    After passing screening criteria and qualifying into the survey, respondents were
    randomly assigned to one of six cells.


             Cell A (n=200) – Home Depot Test Cell
             Cell B (n=200) – Home Depot Control Cell
             Cell C (n=200) – QVC Test Cell
             Cell D (n=200) – QVC Control Cell
             Cell E (n=200) – Amazon Test Cell
             Cell F (n=200) – Amazon Control Cell


    Consumers were then asked to review six images of items currently available for
    purchase, as if they were considering the purchase of these items.


    A 60-second wait was required before consumers were able to continue, and consumers
    navigated between images using the Red buttons.


    The following page shows an example of how the EMERSON branded Microwave
    looked.




                                                                                        20
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 23 of 49 PageID #: 2188




    In order to mask the purpose of the study, the EMERSON branded microwave and
    EMERSON QUIET KOOL branded air conditioner were shown alongside four other
    products available for purchase on that website.


    Six items were presented in random order. Example images from QVC are shown on the
    next page.




                                                                                    21
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 24 of 49 PageID #: 2189




    Microwave (Test Cell Only)




    Air Conditioner (Test and Control Cells)




                                                                          22
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 25 of 49 PageID #: 2190




    Thermostat (Test and Control Cells)




    Bluetooth Speaker (Test and Control Cells)




                                                                          23
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 26 of 49 PageID #: 2191




    Dehumidifier (Test and Control Cells)




    Video Doorbell (Test and Control Cells)




    As mentioned above, this study utilized a test and control design to account for ―noise‖
    within the data. The control was used to establish baseline levels of association for the



                                                                                                24
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 27 of 49 PageID #: 2192




    air conditioner and microwave, even when a non-Emerson branded microwave is used.
    The control image for the QVC product is shown below:


    Microwave (Control Cell Only)




    All images were retrieved via the respective websites (www.homedepot.com,
    www.qvc.com, www.amazon.com) on or around January 31st, 2020. These retailers all
    sell both EMERSON and EMERSON QUIET KOOL products on their websites and in
    proximity to one another. In selecting product images for EMERSON and EMERSON
    QUIET KOOL products, ―Emerson‖ was entered into the search bar for each website and
    available products were selected that were in proximity to the EMERSON QUIET KOOL
    air conditioner. In selecting additional ―buffer images‖, a variety of non-EMERSON
    products that were available on each website within the consumer appliance/electronics
    categories were selected.7


    Importantly, while the images are scaled down to fit on the page of this report, responsive
    web design was used to maximize the size of images on respondent browsers.
    7
     Jerre B. Swann & R. Charles Henn Jr., Likelihood of Confusion Surveys: The Ever-Constant Eveready
    Format; the Ever-Evolving Squirt Format, 109 Trademark Rep. 671, 675–76 (2019).

                                                                                                         25
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 28 of 49 PageID #: 2193




    Furthermore, respondents had the ability to zoom in or out using the standard tools
    available on their browser.


    Respondents were first asked if they could clearly see all six images. Those selecting
    ―No‖ were terminated.


    Next, respondents were shown the same product images and were asked about the
    relationship between the items shown.




    For consumers who said ―I believe each product is from a separate company‖ or ―I do not
    know or have no opinion‖, the survey ended.



                                                                                             26
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 29 of 49 PageID #: 2194




    Consumers who indicated that they believed two or more products are from the same
    company or are affiliated/connected were asked to select the products they believed are
    from the same company or are affiliated or connected.




    Consumers were required to select only two options from the list.


    After selecting their options, consumers were asked ―Why do you say that?‖




    After providing a rationale, consumers were asked if they believed any additional
    products shown in the images were from the same company or are affiliated or
    connected.




                                                                                              27
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 30 of 49 PageID #: 2195




    Those selecting ―Yes‖ were shown the same list of products, asked to select two, and
    provide a rationale.


    Those selecting ―No‖ or ―I do not know‖ had completed the survey.




                               The Relevant Universe of Interest


    The interested universe of this study was consumers who had purchased electronics or
    appliances within the past 24 months and/or intended to purchase electronics or
    appliances in the next 12 months.


    Respondents first provided their age.




                                                                                           28
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 31 of 49 PageID #: 2196




    Respondents who selected ―Under 18‖ or ―Prefer not to answer‖ were terminated from
    the survey.


    Next, they were asked to provide their gender. Options for ―Female‖ and ―Male‖ were
    randomized.




    Consumers were asked to provide the state where they live. Those selecting ―I do not
    live in the United States‖ were terminated.




    Consumers were then asked a sensitive industry question.




                                                                                           29
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 32 of 49 PageID #: 2197




    Consumers were terminated if they indicated an existing relationship with:


          Advertising
          Market research
          A company that makes, manufactures, or sells consumer electronics
          A company that makes, manufactures, or sells consumer appliances


    Consumers were then asked about their purchasing of a variety of electronics/appliances.




    Next, respondents were asked if they intended to purchase these same products in the
    next 12 months.




                                                                                           30
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 33 of 49 PageID #: 2198




    Consumers who had not purchased any of these products within the past 24 months and
    did not intend to purchase any of these products in the next 12 months were terminated.


           Sampling Plan, Double-Blind Interviewing, and Interviewing Procedures


    In keeping with best practices, an identical Sampling Plan, Double-Blind Interviewing
    technique, and Interviewing Procedures were used as described in the Sampling Plan,
    Double-Blind Interviewing, and Interviewing Procedures for Survey 1 (see above at page
    17).


                                      Interviewing Period


    Interviewing was conducted from February 7th through February 9th, 2020.


                                        Quality Control


    Several quality control metrics were employed to ensure the validity of consumer
    responses.

                                                                                            31
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 34 of 49 PageID #: 2199




    First, respondents were first provided with a detailed list of instructions and were asked
    to agree to these instructions in order to participate in the survey.




    Respondents who indicated that they did not understand or agree to the instructions were
    terminated from the survey.




    Next, respondents were required to complete a CAPTCHA. CAPTCHA is widely used in
    online surveys within the world of market research, in order to eliminate computer
    programs from taking the survey.




                                                                                                 32
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 35 of 49 PageID #: 2200




    Third, respondents were required to complete a quality assurance question, and were
    required to enter ―west‖ in the box directly next to the ―other‖ option. Respondents who
    clicked any of the first five options were immediately terminated.




    This ensures that respondents are actively paying attention to the survey questions.


    Finally, the survey was restricted from being taken on mobile phones to ensure clear
    viewing of the stimuli.




                                                                                           33
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 36 of 49 PageID #: 2201




    SURVEY 1 REPORT AND DISCUSSION


       I. As a brand of air conditioners or dehumidifiers, EMERSON QUIET KOOL
           has no unaided brand recognition among an interested universe of
           consumers.


    Table I – Unaided Awareness


    When you think about air conditioners or dehumidifiers, which brands come to mind?

                                                                All Cells

                                                                Unaided
                                                               Awareness

                                                                 n = 650
                  GE                                               22%
                  Carrier                                          14%
                  LG                                               14%
                  Frigidaire                                       12%
                  Trane                                            10%
                  Lennox                                           10%
                  Honeywell                                        8%
                  Amana                                            7%
                  Samsung                                          6%
                  Whirlpool                                        6%
                  Rheem                                            4%
                  Haier                                            4%
                  Kenmore                                          3%
                  Maytag                                           2%
                  American Standard                                2%
                  Bryant                                           2%
                  Goodman                                          2%
                  Westinghouse                                     2%
                  York                                             2%
                  Delonghi                                         2%
                  Emerson Quiet Kool                               0%




                                                                                         34
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 37 of 49 PageID #: 2202




    Consumers were first asked to list the brands that come to mind when thinking about air
    conditioners or dehumidifiers. Brands including GE, Carrier, LG, Frigidaire, Trane, and
    Lennox were the brands that consumers recalled most often.


    Zero respondents mentioned the EMERSON QUIET KOOL brand by its full name or the
    brand QUIET KOOL. Two respondents, or 0.3% of the interested universe, mentioned
    ―Emerson.‖ Another person mentioned ―Emercon‖.


    Given this, I conclude that EMERSON QUIET KOOL has not generated any appreciable
    level of brand awareness for their products among an interested universe of consumers.




        II. EMERSON is the dominant portion of the EMERSON QUIET KOOL brand


        The word ―EMERSON‖ generates significantly higher awareness than the words
    ―QUIET KOOL‖ alone or even the words ―EMERSON QUIET KOOL‖ together when
    respondents are shown a list of brands and asked to indicate their awareness. I therefore
    conclude that EMERSON is the dominant portion of the EMERSON QUIET KOOL
    mark. As such, the word EMERSON significantly contributes to consumer purchasing
    interest.




                                                                                             35
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 38 of 49 PageID #: 2203




    Table II – Aided Awareness

    Still thinking about air conditioners and dehumidifiers, which of the following brands
    have you heard of?
                                                      Cell A          Cell B         Cell C

                                                       Included       Included        Included
                                                      ―Emerson       ―Emerson‖         ―Quiet
                                                     Quiet Kool‖                       Kool‖

                                                        n = 217        n = 217        n = 216
     Whirlpool                                           76%             77%            70%
     GE                                                  75%             74%            70%
     LG                                                  73%             66%            65%
     Frigidaire                                          66%             69%            69%
     Toshiba                                             44%             41%            43%
     Emerson                                               -            40%              -
     Haier                                               37%             43%            41%
     Emerson Quiet Kool                                 22%               -              -
     Friedrich                                           20%             18%            15%
     Quiet Kool                                            -              -            11%
     TCL                                                 6%              8%             6%
     MIDEA                                               3%              3%             5%
     I've never heard of any of these brands             2%              3%             3%

    As noted in the methodology, after answering the unaided awareness question, consumers
    were randomly assigned to one of three cells where they either saw ―Emerson Quiet
    Kool‖, ―Emerson‖, or ―Quiet Kool‖ among a list of brands.


    First, there was strong directional consistency across cells for the other brands tested,
    with Whirlpool, GE, LE, and Frigidaire being the primary brands consumers are aware
    of, and Toshiba, Haier, and Friedrich being secondary brands consumers are aware of.


    Twenty-two percent of the interested universe indicated that they were aware of the
    EMERSON QUIET KOOL brand. This does not meet the established benchmarks for
    trademark fame, and highlights that the majority of consumers do not recall the
    EMERSON QUIET KOOL brand when shown it in a list of other brands.




                                                                                                 36
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 39 of 49 PageID #: 2204




    Secondly, EMERSON QUIET KOOL’s awareness is significantly lower than
    EMERSON by comparison. Namely, 40% of consumers indicated awareness of the
    Emerson brand of air conditioners and dehumidifiers compared to only 22% awareness of
    EMERSON QUIET KOOL despite the fact that no air conditioners or dehumidifiers are
    currently sold under the EMERSON brand. Likewise, the QUIET KOOL brand when
    tested as a standalone brand generates 11% awareness. This is half of the awareness that
    EMERSON QUIET KOOL generates and approximately one-fourth of the awareness that
    Emerson alone generates.


    Based on this, I conclude that the EMERSON QUIET KOOL branding has generated
    awareness among only a small fraction of the market. I also conclude given the lower
    comparative awareness of ―QUIET KOOL‖ and ―EMERSON QUIET KOOL‖ compared
    to ―EMERSON,‖ that ―EMERSON‖ clearly is the more dominant feature of the
    ―EMERSON QUIET KOOL‖ mark, likely due to the brand equity that Emerson Radio
    has built over the past century as a leader in consumer electronics and home appliances.


       III. There is no consumer awareness of EMERSON QUIET KOOL as a
           standalone brand apart from its mistaken affiliation with Emerson Radio’s
           brand.


    When asked whether the EMERSON QUIET KOOL brand offers products in addition to
    air conditioners and dehumidifiers, the overwhelming majority of consumers mistakenly
    believe that it does. And when specifically asked what other products EMERSON
    QUIET KOOL makes, an overwhelming majority of respondents selected products that
    are or were recently sold under Emerson Radio’s brand such as clock radios, microwaves,
    televisions, and compact or mini refrigerators. These results demonstrate that there is no
    consumer awareness of EMERSON QUIET KOOL as a standalone brand, apart from its
    mistaken affiliation with the Emerson Radio brand. Therefore, it is likely that the
    majority of consumers who identify EMERSON QUIET KOOL as a known brand did so
    from their awareness of the Emerson Radio brand in general.



                                                                                            37
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 40 of 49 PageID #: 2205




    After indicating their awareness of the brands, consumers aware of the brands of interest
    (e.g., Emerson Quiet Kool in Cell A, etc.) were asked a follow-up question to better
    understand whether the air conditioners and dehumidifiers were part of a larger offering
    of products.


    Table III – Product Offering
    In the prior question, you mentioned that you are aware of the [BRAND] brand of air
    conditioners or dehumidifiers.

    Do you think that the company that makes [BRAND] air conditioners or dehumidifiers
    also makes other products?
                                                  Cell A         Cell B       Cell C

                                                     Product        Product        Product
                                                    Offering for   Offering for   Offering for
                                                     Emerson        Emerson       Quiet Kool
                                                    Quiet Kool

                                                       n = 48         n = 86         n = 24
     No, the company that makes [BRAND]
     only makes air conditioners or                      2%             0%             8%
     dehumidifiers
     Yes, the company that makes [BRAND]
     also makes other products in addition to air       63%            81%            38%
     conditioners or dehumidifiers
     I do not know or have no opinion                   35%            19%            54%

    When focusing on EMERSON QUIET KOOL, the majority of respondents (63%) aware
    of the brand believe that the company makes products in addition to air conditioners or
    dehumidifiers.   Another 35% are uncertain. Within this survey only 2% of those aware
    of EMERSON QUIET KOOL correctly state that the company only makes air
    conditioners or dehumidifiers.


    In terms of the total interested universe, when basing this to the overall population (2% of
    22%) this means that only 0.4% of the interested universe accurately understand Emerson
    Quiet Kool’s market proposition.


                                                                                              38
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 41 of 49 PageID #: 2206




    Further reinforcing this are the overwhelmingly correct responses for the EMERSON
    brand, where 81% of consumers aware of the brand accurately state that Emerson makes
    products that are not air conditioners and dehumidifiers.


    For QUIET KOOL, most consumers (54%) do not know or prefer not to provide an
    opinion on QUIET KOOL’s extended product offering. However, even in this cell, only
    a small percentage (8%) believe that the brand only offers air conditioners and
    dehumidifiers.


    Finally, consumers who believed that the company of interest offered products beyond air
    conditioners and dehumidifiers were asked what other products they offer.


    When asked unprompted, a majority of consumers named on their own many of the
    products commonly associated with EMERSON.


    Table IV – Products Offered – Open Ended


    In the prior question, you said that you believe that [BRAND] also makes other products
    in addition to air conditioners or dehumidifiers. What other products do you believe that
    [BRAND] makes?

                                                       Cell A        Cell B           Cell C

                                                     Product        Product        Product
                                                    Offering for   Offering for   Offering for
                                                     Emerson        Emerson       Quiet Kool
                                                    Quiet Kool


                                                       n =30          n =70           n =9
     Televisions                                       30%            41%             0%
     Radios                                            23%            23%             0%
     Microwaves                                        17%             9%             0%
     Refrigerators                                     17%             7%             0%
     Freezers                                          10%             1%             0%
     DVD Players                                        7%             4%             0%
     Electronics                                        7%            10%             0%
     Stereos                                            7%             9%             0%
                                                                                               39
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 42 of 49 PageID #: 2207




     CD Players                                        3%               1%         0%
     Clocks                                            3%               4%         0%
     Coolers                                           3%               0%         0%
     Dehumidifiers                                     3%               0%         0%
     Dishwashers                                       3%               1%         0%
     Fans                                              3%               9%         0%
     Furnaces                                          3%               1%         0%
     Hot Water Heaters                                 3%               0%         0%
     Humidifiers                                       3%               3%         22%
     HVAC                                              3%               0%         0%
     Ovens                                             3%               3%         0%
     Speakers                                          3%               4%         0%
     Thermostats                                       3%               0%         0%
     Toasters                                          3%               1%         0%
     Air Conditioners                                  0%               3%         11%
     Air Purifiers                                     0%               4%         22%
     Appliances                                        0%               6%         0%
     Blenders                                          0%               3%         0%
     Blu-Ray Players                                   0%               3%         0%
     Cassette Players                                  0%               1%         0%
     Climate Tech                                      0%               1%         0%
     Coffee Makers                                     0%               1%         0%
     Dryers                                            0%               1%         0%
     Earbuds                                           0%               1%         0%
     Gas Cans                                          0%               0%         11%
     Heaters                                           0%               1%         11%
     Lights                                            0%               1%         0%
     Motors                                            0%               3%         0%
     Monitors                                          0%               1%         0%
     Power Tools                                       0%               1%         0%
     Tablets                                           0%               1%         0%
     Vacuums                                           0%               3%         0%
     Washing Machines                                  0%               1%         0%



    After providing their open-ended responses, respondents were shown a list of products
    and asked which, if any, were offered by the company of interest.




                                                                                            40
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 43 of 49 PageID #: 2208




    Table V – Products Offered – Close Ended


    In a prior question, you said that you believe that [BRAND] also makes other products in
    addition to air conditioners or dehumidifiers. Which other products, if any, do you
    believe they make?

                                                      Cell A        Cell B          Cell C

                                                    Products       Products        Products
                                                   Offered for    Offered for     Offered for
                                                    Emerson        Emerson        Quiet Kool
                                                   Quiet Kool


                                                      n =30          n =70           n =9
     Televisions                                      67%            79%             11%
     Clock Radios                                     63%            63%             33%
     Microwaves                                       57%            66%             22%
     Compact or mini-refrigerators                    57%            47%             67%
     Wine Coolers                                     23%            29%             56%
     Bluetooth Speakers                               13%            24%             11%
     Massagers                                        10%            17%             22%
     Security Cameras                                  7%            20%             33%
     Other                                             7%             1%             0%

    Both the open-ended and closed-ended data make clear that consumers associate the
    EMERSON QUIET KOOL brand with EMERSON products. The products that
    consumers most associate with EMERSON QUIET KOOL brand are televisions, radios,
    microwaves, and refrigerators, which are products sold or recently sold under the
    EMERSON brand. Incidentally, these products falsely affiliated with EMERSON
    QUIET KOOL are the same products that consumers highlight when asked only about
    EMERSON. And notably, while the base size is very low for QUIET KOOL, which is a
    function of its extremely low brand awareness, consumers did not associate QUIET
    KOOL with the same televisions, radios, microwaves, or refrigerators, which
    demonstrates that it is the inclusion of the word ―EMERSON‖ that is causing this false
    affiliation.




                                                                                             41
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 44 of 49 PageID #: 2209




    Given these results, it is likely that consumers who see the EMERSON QUIET KOOL
    name associate it with Emerson Radio’s EMERSON brand.


    I therefore find that there is no consumer awareness of the EMERSON QUIET KOOL
    brand apart from its mistaken affiliation with Emerson Radio’s EMERSON brand.


    SURVEY 2 REPORT AND DISCUSSION




       IV. A statistically significant portion of consumers (i.e. 20%) exposed to both
           EMERSON QUIET KOOL and EMERSON products indicate confusion as
           to source, sponsorship, or affiliation between the brands.


    To test confusion among an interested universe of consumers, I utilized a survey where
    consumers were exposed to a variety of products and asked to indicate if any products
    had a relationship.


    As outlined in the methodology section, there are several retail websites where
    consumers could see products from both EMERSON and EMERSON QUIET KOOL
    available for sale. I tested product images from Home Depot, QVC, and Amazon. The
    results for each of these tests are shown below.


    In all cells, consumers saw the EMERSON QUIET KOOL air conditioner.


    In the Home Depot test cell, consumers saw an EMERSON brand microwave. In the
    control cell, consumers saw a Magic Chef brand microwave.


    In the QVC test cell, consumers saw an EMERSON brand microwave. In the control
    cell, consumers saw a Magic Chef brand microwave.




                                                                                             42
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 45 of 49 PageID #: 2210




    In the Amazon test cell, consumers saw an EMERSON brand microwave. In the control
    cell, consumers saw a Toshiba brand microwave.


    Table VI – Product Association


    Which products do you believe are from the same company or are affiliated or
    connected?

                      Cell A       Cell B        Cell C         Cell D      Cell E       Cell F

                      Home          Home         QVC             QVC       Amazon       Amazon
                      Depot         Depot       Images          Images     Images       Images
                     Images        Images

                       Test        Control        Test          Control      Test        Control
                       Cell         Cell          Cell           Cell        Cell         Cell

                     n = 200       n = 200      n = 200         n = 200    n = 200       n = 200
    Selected
    Microwave
                       23%           5%           26%            3%          24%           3%
    and Air
    Conditioner

    Across all test cells, the range of association between the EMERSON branded
    Microwave and the EMERSON QUIET KOOL branded Air Conditioner was between
    23% and 26% of the interested universe, showing strong consistency across websites.


    For the control cells, there is further consistency, where the ―noise‖ level of association
    of the EMERSON QUIET KOOL air conditioner was associated with the Magic Chef or
    Toshiba microwaves by 3 to 5% of the interested universe.


    After subtracting noise, the net levels of confusion are:
           Home Depot images – 18% (23% - 5% noise)
           QVC images – 23% (23% - 3% noise)
           Amazon images – 21% (24% - 3% noise)




                                                                                                  43
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 46 of 49 PageID #: 2211




    Across all cells, these results indicate substantial levels of confusion among an interested
    universe of existing and intended purchasers. Consumers were then asked to provide a
    rationale for their answer.


    Table VII – Rationale for Association


    Why do you say that?

                       Cell A         Cell B        Cell C        Cell D        Cell E        Cell F

                        Home          Home          QVC           QVC          Amazon        Amazon
                        Depot         Depot        Images        Images        Images        Images
                       Images        Images

                         Test        Control         Test        Control         Test         Control
                         Cell         Cell           Cell         Cell           Cell          Cell

                       n = 200       n = 200       n = 200       n = 200       n = 200        n = 200
   % of
   population
                        14%              -           15%             -           15%              -
   mentioning
   ―Emerson‖
   % of
   Population
   mentioning            4%              -           5%              -            4%              -
   ―Brand/compa
   ny‖
   Sum of
                        18%              -           20%             -           19%              -
   mentions

    After reviewing the open-ended responses, the overwhelming majority of respondents
    mentioned Emerson by name or said the association was because of the brand/company.


    Given these results, it is clear that a statistically significant portion of the interested
    universe is confused as to the relationship between the EMERSON and EMERSON
    QUIET KOOL brands, after viewing products that are in close proximity on leading
    online websites.



                                                                                                      44
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 47 of 49 PageID #: 2212




        IV. My survey findings are supported by documented actual confusion


    These survey findings are corroborated by substantial evidence of actual confusion in the
    record (see Appendix E). After my review of these materials, I found that a substantial
    amount of confusion exists across a variety of sources, including:
             Numerous and ongoing calls made to EMERSON’s customer service
              departments regarding EMERSON QUIET KOOL products, mistaking the
              identities between the plaintiff and defendant in this case. This data includes
              some who were referred to EMERSON by EMERSON QUIET KOOL retailers
              including Brand Smart and Best Buy. 8
             Complaints made to the Better Business Bureau of New Jersey about
              EMERSON QUIET KOOL products by consumers referring to them as
              EMERSON products which the BBB then mistakenly directed to Emerson
              Radio, indicating that Emerson Radio’s website is www.emersonquietkool.com. 9
             Purchase orders created by EMERSON QUIET KOOL retailers and distributors
              referring to EMERSON QUIET KOOL products as EMERSON.10
             Confusion by an EMERSON investor regarding EMERSON QUIET KOOL
              products.11
             Product reviews which refer to EMERSON QUIET KOOL products as
              EMERSON.12




    8
      Deposition of Terry Powers, Customer Service Representative at Emerson Radio, December 18,
    2019, pages 14-19; Deposition of Aimee Acevado Customer Service Manager, Account and Vendor
    Compliance Manager, and Imports Coordinator at Emerson Radio, December 18, 2019, pages 14-18;
    Deposition of Barry Smith, Treasurer and Senior Vice President at Emerson Radio Corporation,
    December 17, 2019, page 69; ER31538; Emerson Radio’s First Supplemental Responses And Objections
    To Emerson Quiet Kool’s First Set Of Interrogatories.
    9
      ER23588; ER31495.
    10
       HE000106-109, HE00011, HE000103104, HE000102, HE000101, HE000091-100, HE000001-10.
    11
       Deposition of Braden Leonard, Hedge Fund Manager at BLM Investment Partners LP, December
    3, 2019, pages 29-30; Deposition of Barry Smith, Treasurer and Senior Vice President at Emerson Radio
    Corporation, December 17, 2019, page 15.
    12
       See ER22762; ER22765; ER22738; ER22736; ER22745; ER22734; ER22747; ER22752.

                                                                                                        45
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 48 of 49 PageID #: 2213




             A sales representative from Continental Marketing, Steven Anderson, asked
              Emerson Radio if Emerson Radio could present its EQK air conditioners, which
              he had seen in the marketplace, to the retailer Kroger. 13


    In my experience as a survey expert in trademark cases, this volume and variety of actual
    confusion is rare and reinforces the survey findings that a significant portion of
    consumers are confused by the relationship between EMERSON and EMERSON QUIET
    KOOL.


    CONCLUSION


    Based on the extensive consumer research I describe in this report, it is clear that
    EMERSON QUIET KOOL has not built any appreciable brand equity that has created
    any differentiated meaning in the mind of the consumer.


    When asked to think of brands of air conditioners and dehumidifiers, no respondents
    mentioned EMERSON QUIET KOOL.


    When shown a list of brands, only a small portion identified EMERSON QUIET KOOL
    as a brand they were aware of, while a significantly higher portion recalled the
    EMERSON brand, and even fewer recognized QUIET KOOL in isolation.


    Even more telling, those who were aware of the EMERSON QUIET KOOL brand
    believe that the brand offered products beyond air conditioners and dehumidifiers,
    highlighting all of the EMERSON brand products that have been marketed over the
    course of Emerson Radio’s hundred year commercial history (e.g. televisions, radios,
    refrigerators, microwaves).




    13
      Deposition of Barry Smith, Treasurer and Senior Vice President at Emerson Radio Corporation,
    December 17, 2019, pages 42-44.


                                                                                                     46
Case 1:20-cv-01652-LPS Document 129-5 Filed 10/21/20 Page 49 of 49 PageID #: 2214




    Based on my studies in this matter, it is my opinion that the dominant commercial
    impression of the defendants’ trademark ―EMERSON QUIET KOOL‖ is ―EMERSON‖.
    As such, the word EMERSON significantly contributes to consumer purchasing interest.
    Finally, when exposed to products they could likely encounter on major online retail
    websites, a statistically significant portion of consumers believe that EMERSON QUIET
    KOOL products and EMERSON products either come from a single source, or are
    affiliated or connected, and are therefore confused as to the relationship that exists
    between the two brands. This demonstrates that the EMERSON QUIET KOOL brand
    has no differentiated meaning in the mind of consumers apart from its confusion with the
    Emerson Radio brand. This is only further supported by the significant level of actual
    confusion that has already occurred as to the relationship between the EMERSON and
    EMERSON QUIET KOOL brands, among consumers, retailers, reviewers, and investors.


    These results and this evidence lead to my ultimate conclusion that there is a substantial
    risk of consumer confusion between Emerson Radio’s EMERSON mark and EMERSON
    QUIET KOOL.




                                                                                             47
